920 S.W.2d 288 (1996)
Sandra PETERSON, Petitioner,
v.
Juan Villegas REYNA and Howard Shadrock, individually and d/b/a Shadrock Trucking Company, Respondents.
No. 95-1123.
Supreme Court of Texas.
April 12, 1996.
Daniel J.T. Sciano, Ronald J. Salazar, San Antonio, for Petitioner.
W. Wendell Hall, Rene A. Forinash, Edward T. Hecker, Terrence J. Martin, San Antonio, for Respondents.
Prior report: Tex.App., 908 S.W.2d 472.
PER CURIAM.
This is a personal injury action. Petitioner, Sandra Peterson, appeals from the court of appeals' judgment affirming the trial court's judgment in her favor. We grant writ of error and modify the court of appeals' judgment to delete the assessment of costs against petitioner. Because the petitioner satisfied the requirements set out in TEX. R.APP.P. 40(a)(3) to prosecute the appeal as an indigent, all parties agree that the court of appeals erred in its assessment of costs against her. As to the remainder of the court of appeals' judgment, for which there is no opinion of the court because each justice on the panel submitted a separate opinion, there is "no error which requires reversal, or which is of such importance to the jurisprudence of the State as to require correction." Tex.R.App.P. 133(a).